DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-11, and 13-20 are pending and examined below. This action is in response to the claims filed 9/12/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 9/12/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 9/12/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Bruemmer et al. (US 2013/0054125) and Wakasugi et al. (US 2015/0316573).

	Applicant’s arguments, see Applicant Remarks pages 10-11, regarding the recitation of virtual human machine interface signal in claim 5 including a virtual input into a vehicle propulsion controller, the recitation of a virtual input is a very nondescript claim element in that any computerized/digital/nonphysical input to a vehicle controller is technically a virtual input.  Claiming that it is through a virtual HMI does not further limit the description of what is required to disclose this virtual input. As directly derived from the applicant’s specification ¶49-50, 
“In some embodiments, the PAC 124 may generate a virtual input that includes a virtual HMI signal that, when received by the VPC 102, may cause the VPC 102 to be enabled, be disabled, and/or to set or adjust the current vehicle speed.”
	Therefore, any processor that provides any input to a vehicle control system can include a virtual HMI signal to control the current vehicle speed.  Under this interpretation, the claim element is disclosed by any autonomous vehicle system and is rejected based on citations to the primary reference.  Regarding the further citations to the applicant’s specification, it is made to provide a definition for an otherwise very broad claim element and not utilized as prior art for teaching the claim element.

	Claim rejections based on new art and new citations to the art of record are noted below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Bruemmer et al. (US 2013/0054125) and Wakasugi et al. (US 2015/0316573).

Regarding claims 1, 10, and 19, Duan discloses an autonomous route planning method including a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (¶15): 
receiving, from a remotely located computing device, a plurality of route characteristics corresponding to a route being traversed by a vehicle (¶34 – utilization of a mapping system corresponding to the recited remotely location computing device providing route characteristics); 
identifying at least one route characteristic of the plurality of route characteristics (¶31 – road grade corresponding to the recited route characteristic), 
the at least one route characteristic corresponding to a portion of the route being traversed by the vehicle (¶31 - road grade for a segment corresponding to the recited portion of the route); 
selectively adjusting a vehicle speed control input based on the target vehicle speed profile (Fig. 5 – element 194); and 
virtual human machine interface signal (¶24 - The controller 50 is configured to receive signals from relevant systems and issue commands to drive the vehicle autonomously where the controller providing commands to drive the vehicle autonomously corresponding to the recited virtual HMI signal which is a substitute for HMI signals provided by a driver of the vehicle.  Utilizing BRI, a virtual HMI to provide signals that are a substitute for the human input from a regular HMI can include any autonomous system that creates a vehicle control without a driver input as supported by Present Specification -¶49-50 “the PAC 124 may generate a virtual input that includes a virtual HMI signal that, when received by the VPC 102, may cause the VPC 102 to be enabled, be disabled, and/or to set or adjust the current vehicle speed”).
While Duan does disclose energy consumption profile utilizing energy consumption parameters (Fig. 6 and ¶31), it does not explicitly disclose the speed profile planned to achieve optimum energy consumption efficiency.
However, Bruemmer discloses a vehicle management system including determining a vehicle energy consumption profile for the vehicle based on at least (¶22-23 - optimized fuel consumption profile): 
historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle (¶41 - historical data of the sedan traveling on the same segment of highway in the past. For example, perhaps either a stoplight or stop sign normally restricts travel in this particular segment of highway); 
a plurality of vehicle parameters of the vehicle, wherein the plurality of vehicle parameters includes a weight of the vehicle, a rolling friction of the vehicle, and a drag coefficient of the vehicle (¶48 - Conditions such as the gross weight of the vehicle, vehicle configuration, road conditions, and other real-time factors may diminish the importance of deliberative fuel consumption profile); and 
historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle (¶12 and ¶42 - The deliberative module can also analyzes and apply historical vehicular performance data of other vehicles at the particular location where historical data may include normalized vehicular data may include information with respect to typical speed profiles for particular time of day (taking into account traffic and other delays which may not be otherwise physically) and for certain segments of highway); 
determining a profile for a target vehicle speed based on the at least one route characteristic and the vehicle energy consumption profile such that the profile for the target vehicle speed corresponds to a vehicle speed at which the vehicle achieves an optimum energy consumption efficiency with respect to the portion of the route being traversed by the vehicle (¶8 and ¶39-42 – a suggested optimal vehicle speed for fuel efficiency based on a combined reactive module is operable to determine a real-time vehicle speed for optimal fuel efficiency while the deliberative module can determine a vehicle speed for optimal fuel efficiency for a particular location based on historical data); 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning method of Duan with the historical data speed based fuel efficiency calculations of Bruemmer in order to improve fuel efficiency based on reactive and historical data analysis (Bruemmer - ¶3).
Duan in view of Bruemmer does not explicitly disclose the utilization of a simulation to create a virtual input to the vehicle speed control however Wakasugi discloses a target speed determination system including communicating the vehicle speed control input to a vehicle propulsion controller to achieve the target vehicle speed profile wherein the vehicle speed control input includes a virtual input comprising at least one of a simulation and a virtual human machine interface signal (¶41 and ¶107 – target speed change is input to control the vehicle by simulating and evaluating the target speed and speed change rate corresponding to the recited virtual input comprising a simulation to control the vehicle speed.  The utilization of the “comprising at least one of” claim element requires only one to be present to disclose the claim as written).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning method of Duan in view of Bruemmer with the speed simulation of Wakasugi in order to calculate the total power consumption for traveling on a specific track by the vehicle (Wakasugi - ¶48).

Regarding claims 2 and 11, Duan further discloses the vehicle propulsion controller determines whether to adjust an output of the vehicle propulsion controller based on the vehicle speed control input and based on at least one safety characteristic of the vehicle propulsion controller (¶35 - Governmental minimum and maximum speed limits corresponding to the recited safety characteristic of the route and ¶31 – preventing battery temperature exceeding the upper limit 118 corresponding to the recited safety characteristic of the vehicle).  

Regarding claims 5 and 14, Duan further discloses the virtual input includes a virtual human machine interface signal which is a substitute for HMI signals provided by a driver of the vehicle (¶24 - The controller 50 is configured to receive signals from relevant systems and issue commands to drive the vehicle autonomously where the controller providing commands to drive the vehicle autonomously corresponding to the recited virtual HMI signal which is a substitute for HMI signals provided by a driver of the vehicle.  Utilizing BRI, a virtual HMI to provide signals that are a substitute for the human input from a regular HMI can include any autonomous system that creates a vehicle control without a driver input as supported by Present Specification -¶49-50 “the PAC 124 may generate a virtual input that includes a virtual HMI signal that, when received by the VPC 102, may cause the VPC 102 to be enabled, be disabled, and/or to set or adjust the current vehicle speed”).

Regarding claims 6 and 15, Duan further discloses the vehicle speed control input includes a target vehicle speed signal provided directly to the vehicle propulsion controller (¶46 and Fig. 5 – element 196).  

Regarding claims 7 and 16, Duan further discloses the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile. The ‘at least one of’ element designates only one of the conditions needs to be included).  

Regarding claim 8, Duan further discloses the vehicle propulsion controller includes an adaptive cruise control mechanism (¶46 – autonomous driving includes the recited adaptive cruise control mechanism).  

Regarding claims 9 and 18, Duan does not explicitly disclose utilizing the weight of the vehicle however Bremmer further discloses the weight of the vehicle includes a current weight of the vehicle determined using at least one weight sensor of the vehicle (¶11 – real time data including the vehicle weight corresponding to the recited current weight of the vehicle determined using at least one weight sensor of the vehicle)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning method of Duan with the vehicle weight input of Bruemmer in order to improve fuel efficiency based on reactive and historical data analysis (Bruemmer - ¶3).

Regarding claim 17, Duan further discloses the vehicle includes an autonomous vehicle (¶46).  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Bruemmer et al. (US 2013/0054125) and Wakasugi et al. (US 2015/0316573), as applied to claims 1 and 10 above, further in view Schoning et al. (US 2020/0215917).

Regarding claims 4 and 13, Duan further discloses the virtual input (¶6 – autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion).
Duan does not disclose the use of a virtual lead car however Schoning further discloses includes a virtual lead car which simulates an actual car (Fig. 1 and ¶39 – virtual transportation vehicle 6 corresponding to the recited virtual lead car).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan in view of Bruemmer and Wakasugi with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Bruemmer et al. (US 2013/0054125) and Wakasugi et al. (US 2015/0316573), as applied to claim 19 above, further in view of GEORGE SCORA ET AL., "Value Of Eco-Friendly Route Choice For Heavy-Duty Trucks", Research In Transportation Economics, October 1, 2015, pages 3-14, vol. 52, College of Engineering - Center for Environmental Research and Technology, University of California at Riverside, 1084 Columbia Ave, Riverside, CA USA, herein “Scora”

Regarding claim 20, Duan in view of Bruemmer and Wakasugi does not explicitly disclose utilizing resistive factors with vehicle velocity to update parameters however Scora discloses an eco-friendly route planning system including plurality of vehicle parameters are updated using a coast function that includes a first resistive force that is constant, a second resistive force that varies linearly with a velocity of the vehicle, and a third resistive force that various with a square of the velocity of the vehicle (page 4, section 2.1, equation (1)).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the optimum energy consumption profile to a drive system of Duan in view of Bruemmer and Wakasugi with the relative parametric evaluations of Scora in order to properly model fuel rate consumption that accounts for the effects of these parameters on one another (Scora – page 4 section 2.1).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eo et al. (US 2018/0065620) discloses an auto cruise control system including a touchscreen virtual input to control a target vehicle speed (¶52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665